Citation Nr: 1515597	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-18 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a back disability.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a right leg disability, to include secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2012 and April 2012, by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was previously denied service connection for a back disability in March 1981.

The issues on appeal have been recharacterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The issue of service connection for a left leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 1981 rating decision, the RO denied service connection for a back disability, finding that the Veteran did not incur a back disability due to military service.

2.  Evidence received since the March 1981 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for a back disability.

3.  The probative evidence of record shows that the Veteran's back disability was not a result of his active duty service, nor was the Veteran's back disability manifested to a compensable degree within one year of separation from service.

4.  The Veteran did not serve in the Republic of Vietnam, nor is there competent or persuasive evidence of herbicide exposure during his service while aboard the USS Racine.

5.  There is no competent evidence or opinion indicating that the Veteran's type II diabetes - first diagnosed many years after service - is medically related to service.

6.  The probative evidence of record shows that the Veteran's right leg disability was not a result of his active duty service, nor was the Veteran's right leg disability manifested to a compensable degree within one year of separation from service.



CONCLUSIONS OF LAW

1. The March 1981 rating decision denying entitlement to service connection for a back disability is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2. Since the March 1981 rating decision, new and material evidence has been received, and the claim for a back disability is reopened.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.3.04, 3.307, 3.309, 3.310 (2014).

4.  The criteria for service connection for type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309, 3.313 (2014).

5.  The criteria for service connection for a right leg disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.3.04, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent in December 2011, advised the Veteran with what information or evidence is necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The December 2011 VCAA letter was sent prior to the rating decision in January and April of 2012.  The December 2011 letter also provided notice regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records as best as possible with the claims file.  Private treatment records were also associated with the Veteran's claims file.  

The Board recognizes that VA was unable to obtain complete VA medical records from Muskogee, Oklahoma.  Section 3.159(c)(2) sets forth a duty on the part of VA that is not discretionary to obtain identified relevant Federal records.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009) ("VA is statutorily required to obtain all of the veteran's relevant service medical records, not simply those which it can most conveniently locate.").   However, the Board finds that, given the negative response, additional attempts to obtain these clinical records would be futile.  Additionally, the Veteran was notified of the unavailability of these records in compliance with 3.159(e) in January 2013.  

The Board acknowledges that VA has not afforded the Veteran with a VA examination for his diabetes mellitus, type II claim.  However, the Board finds that an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Although there is a current diagnosis of diabetes mellitus, post-service treatment records and lay statements indicate that the Veteran was not first diagnosed or treated for diabetes mellitus until nearly fifty years after his discharge.   Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's currently diagnosed diabetes mellitus and his service.  While the Veteran believes his current diagnosed disorder is related to service, he is not competent to testify to such matter because this question requires specialized knowledge, training, or experience due to the complexity of the internal body systems.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Moreover, the Veteran has not asserted that he has had continuity of diabetes mellitus since his period of service.  VA additionally researched whether or not the Veteran's naval ship had any incidence of herbicide exposure, and determined that the Veteran was not exposed to herbicides aboard the USS Racine. Simply stated, referral of the claim for an examination or obtainment of medical opinions on the matter of service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010)(rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

In April 2013, VA provided the Veteran with a back examination and obtained a medical opinion addressing whether the Veteran's right leg disability and back disability had its onset during or was caused by active service.   The back conditions DBQ, and right leg opinion are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 30 3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  
 

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for  a back disability.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.   Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the Veteran's March 1981 denial of service connection for his back disability, the Veteran has submitted new statements and new treatment records.  The Veteran in January 2011 submitted with his claim for service connection, a statement saying that in 1972 during Jungle Training he was pushed out of a helicopter which caused an injury to his back.  The Veteran reiterated his contention that he was pushed out of a helicopter which caused his back and leg injury.  The Veteran stated that he had complaints of leg and back pain in July 1972, and that he was seen at Balboa Hospital in February 1973 for his leg and back.  In the Veteran's Form 9, he specified that his Jungle Assault training was in June or July of 1972 and that was when he had his helicopter incident.  Post-service treatment records from January 1975 were associated with the record.  These records show that the Veteran sought care for his back symptoms.  

The Veteran's claim was denied in March 1981 partially due to the lack of injury shown in-service.  The Veteran's claims that he injured his back after being pushed out of a helicopter during jungle training are deemed credible, especially in light of his education and training in a Jungle Operations Course noted on his DD 214.  The Veteran's consistent lay statements offer new evidence of an in-service injury with treatment of that injury shortly after service.  Thus, the Board finds that new and material evidence has been received, and the Veteran's claim is reopened. 

Service Connection

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Back Disability

In this case, the Veteran has asserted that his back disability was present while in-service, and that his symptoms and pain has continued since.  At the Veteran's April 2013 DBQ, the examiner found that the Veteran has a diagnosis of degenerative arthritis of the lumbar spine.  Thus, the Veteran fulfills the current disability element of the Veteran's service connection claim.  

As indicated above, the Veteran stated that during his Jungle Operations Course that he was forced to jump out of a helicopter which caused pain to his back when he hit the ground.  The Veteran's STRs are silent to any treatment to the Veteran's back for this injury, however giving the Veteran the benefit of the doubt, the Board finds that the Veteran injured his back to some extent during the Jungle Operations Course. 

Available service treatment records are negative for complaints or findings related to a back disability, and there is also no medical evidence of arthritis within the one year presumptive period after service.  The earliest evidence of back treatment is January 1975, more than a year from the Veteran's separation in September 1973.  Also, the Veteran does not contend that he had arthritis in service or within one-year of his discharge from service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran's complaints of pain in-service, and since service similarly do not qualify as continued symptomatology which warrants service connection.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the instant appeal, there is conflicting evidence on the issue of nexus. Specifically, the Veteran contends that his in-service jump from a helicopter is the nexus for his degenerative arthritis of the lumbar spine.  The Veteran in January 2011 submitted with his claim for service connection a statement saying that in 1972 during Jungle Training he was pushed out of a helicopter which caused an injury to his back.  The Veteran reiterated his contention that he was pushed out of a helicopter which caused his back and leg injury.  The Veteran stated that he had complaints of leg and back pain in July 1972, and that he was seen at Balboa Hospital in February 1973 for his leg and back.  In the Veteran's Form 9, he specified that his Jungle Assault training in Panama was in June or July 1972 and that was when he had his helicopter incident.

On the other hand, the April 2013 VA examiner submitted a negative nexus opinion stating that the Veteran's claimed back injury was less likely than not a result of service.  The examiner reviewed the Veteran's claims file, self-reported history, made detailed notations to the Veteran's medical history, and conducted a physical examination of the Veteran.  In review of the evidence, the examiner specifically noted the Veteran's: military decorations, medals, badges, commendations, citations, and campaign ribbons; education and training; entrance examination; service treatment records from August 1972 (shortly after the Veteran's training course in Panama); service treatment records which show complaints of buttock pain and leg pain; the Veteran's denial of back pain in February 1973; prior VA examination in March 1975; medical records showing that the Veteran jumped out of his truck and slipped a disc to his back in December 1974; lay statements regarding his helicopter incident; and recent private medical records.  The examiner's medical history portion of the examination discussed the Veteran's 20-30 foot jump from a helicopter, the Veteran's self-reported "hobbling" around after the incident, medical treatment from Balboa Hospital, the Veteran's post-service employment, and post-service surgeries.  The examiner also reviewed the results of diagnostic testing of the thoracolumbar spine.

In support of the examiner's opinion she reasoned that the history provided by the Veteran is not supported by the medical evidence of record.  The examiner highlighted that the Veteran did not have complaints in the STRs proximate to the time frame to his time in Panama and his Jungle Operations Course.  The examiner noted that the STRs showed documented left leg numbness, without consideration or documentation for a back injury.  The examiner also stated that the separation exam showed normal findings.  The examiner further stated that the first incident of treatment for the Veteran was in January 1975 when an orthopedist diagnosed recurrent acute back strain.  The Veteran also volunteered that he received a workman's compensation settlement from an incident in which he "fell in a hole" and injured his back.  The examiner concluded that no evidence existed to support that the Veteran's degenerative arthritis of the lumbar spine was caused by service, or that his subsequent back surgeries were related to his service.  

The medical opinion provided contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The examiner also discussed the Veteran's lay assertions in his analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner specifically discussed the helicopter jump and determined that that incised is unrelated to any currently diagnosed back disability.  The exam was thorough and supported by the evidence of record.  For these reasons, the Board finds that the April 2013 VA examiner's opinion is of great probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).

The Veteran's contention that the cause of his back disability was caused by his service, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While back pain is capable of lay observation, lumbar spine arthritis is not capable of lay diagnosis because is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Joint disease, arthritis, and the determination of the etiology for a back disability are complex medical determinations requiring x-ray interpretation, and medical knowledge of the spine and degenerative changes.  Especially in light of the Veteran's post-service history of multiple back surgeries, and injuries post-service the Veteran is not competent to diagnose his arthritis or provide the etiology of his back disability.  See Woehlaert v. Nicholson 21 Vet. App. 456, 462 (2007).  Service connection for a back disability is not warranted on any basis. 

Diabetes 

The Veteran contends that his diabetes is related to his service, and specifically, that it is due to herbicide exposure.  In the Veteran's Notice of Disagreement received in May 2012, the Veteran conclusory states that the reason for his diabetes is from his experience on the USS Racine.  

No complaint, diagnosis or treatment for diabetes is shown in the service treatment records or during a VA examination within a year after the Veteran's separation from service.  The first evidence of diabetes is in October 2011.

The Veteran asserts that his diabetes is related to his service, and that he was exposed to herbicides in-service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), diabetes falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and continuity of any symptoms that he may have had, an actual diagnosis of diabetes  requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Moreover, to the extent that the Veteran believes that his diabetes is due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his diabetes is not competent medical evidence, as such requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his diagnosed diabetes and his active duty service.  The evidence is against a finding that the Veteran's skin cancer is related to service.

The Board notes that diabetes was first documented by VA treatment records in approximately 2011, nearly 50 years after the Veteran's separation from service; therefore, presumptive service connection for diabetes mellitus as being shown within one year after service discharge is not warranted.  38 C.F.R. §§ 3.307, 3.309(a). 

With respect to presumptive provisions relating to herbicide exposure, regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014). If a veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.309(e) (2014). 

In this case, there is no competent evidence that the Veteran was actually exposed to herbicide agents or Agent Orange while in service.  While the Veteran is sincere in his belief that he was exposed to herbicide agents aboard the USS Racine, the Veteran alone is not competent to state that he was exposed to herbicide agents.   His lay statements have not been corroborated by competent and probative evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  The Veteran's Statement of the Case from May 2013 specifically stated that the RO checked, and found that the USS Racine was not recognized for Agent Orange exposure in Vietnam.

In summary, the record evidence establishes that the Veteran's diabetes manifested many years following separation from service, there is no competent medical evidence suggesting a medical relationship, or nexus, between diabetes and the Veteran's period of service, and that the Veteran did not have sufficient herbicide exposure in-service.  Accordingly, service connection for diabetes is not warranted on any basis.

Right Leg Disability

The Veteran stated in his January 2011 claim that he had major leg pain as a result of his helicopter jump, and that he had leg surgery.  The Veteran did not specify that he had a right leg disability or right leg pain.  In the Veteran's Notice of Disagreement received in May 2012, the Veteran reiterated his leg pain, and leg treatment.  The Veteran again did not specify that he had a right leg disability or treatment to his right leg.  The Board notes that the Veteran received diathermy to his right hamstring; however this was always in connection with his left leg disability.  The Veteran's STRs are silent to any complaints to his right leg.  The Veteran was not diagnosed with a distinct right leg condition at his April 2013 VA examination.  The examiner stated that the Veteran's "peripheral sensory neuropathy in the lower extremities is more likely than not due to Diabetes mellitus, type II, based on the typical distribution in stocking like pattern.  This is typical of the demyelination seen in Diabetes mellitus, type II."

There is no medical evidence of record of which relates any currently diagnosed right leg disability to service or to a service-connected disability.  The only etiological commentaries given in the medical evidence of record relate the Veteran's right leg neuropathy to diabetes mellitus.  Service connection is not in effect for diabetes and secondary service connection is not warranted.  See 38 C.F.R. § 3.310.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report that he has experienced right leg pain, and numbness.  However, the Veteran's lay statements are not competent to demonstrate that his currently diagnosed right leg disability is related to service or to a service-connected disability; as such an opinion cannot be made on the basis of observable symptomatology alone.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, there is no competent evidence of record that demonstrates that the Veteran's currently diagnosed right leg disability is related to service or to a service-connected disability.  Therefore, the Board finds that service connection for a right leg disability is not warranted.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a back disability has been received; to this extent, the appeal is granted.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for a right leg disability, to include secondary to diabetes mellitus, type II, is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Appellant's claim.  See 38 C.F.R. § 19.9 (2014).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, the Board notes that the record contains an opinions from April 2013 and February 2012 stating that the Veteran's left leg aneurysm is unrelated to service.   However, both opinions failed to specifically discuss the entirety of the Veteran's left leg complaints and treatment in-service.  The Veteran had numerous complaints of left leg numbness, and pain from a football injury.  The Veteran sought treatment in August 1972, January 1973, and March 1973.  The Veteran received shortwave diathermy to his left gluteal and hamstring.  A new VA opinion must be obtained which considers the Veteran's left leg numbness, shortwave diathermy, and football injury in-service.     

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the April 2013 VA DBQ.  If available, the same examiner should review all pertinent records associated with the claims file. 

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

Any left leg disability is causally or etiologically due to service or was manifested within one year of discharge from service.

The examiner should address the Veteran's in-service left leg numbness, shortwave diathermy, and football injury.

A supporting rationale must be provided for the requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

2.  Thereafter, readjudicate the Veteran's claim for entitlement to service connection for a left leg disability.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


